There is before the court an appeal from a nunc pro tunc judgment, and also a habeas corpus proceeding. The two are so commingled that our State's Attorney has filed a motion that the two matters be consolidated and disposed of in one opinion. The motion is granted, and the causes are consolidated.
The record presents the following situation. Appellant was indicted in Cause No. 5070 in the District Court of San Jacinto County charged with robbery by assault. The indictment also alleged that appellant had been theretofore convicted of two successively committed felony offenses. This case was tried in March, 1941, the jury finding that appellant was guilty of the primary offense of robbery by assault, and also that he had previously been convicted of the two felonies which had been properly averred in the indictment. Under the provision of Article 63 P. C. the only punishment was life imprisonment in the penitentiary. In entering the judgment in the court minutes the clerk used a blank form of judgment and inadvertently omitted to insert in the blank left for it that the punishment was assessed at imprisonment in the penitentiary for life. The sentence of the court pronounced against appellant was for life imprisonment in the penitentiary. No appeal was prosecuted.
Appellant applied to the District Judge of Walker County for a writ of habeas corpus, claiming that by reason of the omission of the penalty in the judgment referred to he was entitled to be discharged from the penitentiary. On the 19th of July, 1945, the District Judge of Walker County issued the writ, reciting in his order that "all the records, books, papers and *Page 174 
witnesses would be available at Cold Springs in San Jacinto County," and directed the Warden of the penitentiary to produce appellant before the District Judge in San Jacinto County on July 26 "then and there to show cause why the said O'Neal Massey is restrained of his liberty." The writ having already been granted, the proper proceeding would have been for the District Judge in San Jacinto County to have ascertained the facts and certified them to this court with the application in compliance with the Act of the 48th Legislature, Ch. 233, p. 354, requiring the writ to be made returnable to the Court of Criminal Appeals after conviction in felony cases.
When it was called to the notice of the District Attorney of San Jacinto County that appellant was seeking release from the penitentiary because of the defect in the judgment in Cause No. 5070 he filed in the district court a proper motion asking that a nunc pro tunc judgment be entered in said cause making the court minutes reflect the judgment which was in fact rendered in said cause No. 5070. After notice to appellant, and upon a hearing the District Court of San Jacinto County on July 25, 1945, directed the entry of a nunc pro tunc judgment correcting the judgment which had been erroneously entered on the court minutes in 1941. From this nunc pro tunc judgment appellant gave notice of appeal to this court.
Instead of certifying the facts ascertained in the habeas corpus hearing to this court as required by the Acts of the 48th Legislature (supra) the Judge of the District Court of San Jacinto County appears to have regarded the order of the District Judge of Walker County as merely transferring the application for the writ of habeas corpus to the judge of San Jacinto County, and after having entered the judgment nunc pro tunc he refused the writ of habeas corpus. But, as heretofore stated, the writ had already been granted by the District Judge of Walker County.
However irregular the proceeding appears the record in the habeas corpus matter is now before us, as well as the appeal from the nunc pro tunc judgment in cause No. 5070.
We discover no error in Cause No. 5070 which demands a reversal and the judgment therein is affirmed. See Ex parte Patterson, 139 Tex.Crim. R., 141 S.W.2d 319.
Appellant is not entitled to the relief sought in the habeas corpus proceeding, and he is hereby remanded to the warden of the penitentiary of Texas. *Page 175 
               ON RELATOR'S MOTION FOR REHEARING.